IN TI~lE UNI'I`ED STATES DISTR]CT COURT
FOR THE SOU'I`HERN DISTRIC'I` OF OHIO
WES'I`ERN DIVISION
Orlando Carter,
Plaintiff(S),

Casc Nulnber: 1 : l 80v400
vs.

Judg,e Susan .I. Dlott
Colnrnissioner Charles Furmon, et al.,
Defendant(S).
ORDER

The Court has reviewed the chort and Recommendation ol` United Statcs Magistratc
Judge Stephanie K. Bowman liled on December 18_. 2018 (Doc. 38`), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been iilcd thereto and
that thc time |`or filing such objections under ch. R. Civ. P. ?Q(b) expired .Ianuary 2_. 2019,
hereby ADOPTS said Report and Recommendation.

According|y, the three motions (Docs. 21` 22, and 23) are D[".Nl|;`D AS MOOT without
prejudicel

I'I` IS SO ORDERED.

/é@¢aw §I.CDZJL

I.ludg,e Susan .l. ott
United States Dlstrict Court

